
	

115 HR 4841 RH: Standardizing Electronic Prior Authorization for Safe Prescribing Act of 2018
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 581
		115th CONGRESS2d Session
		H. R. 4841
		[Report No. 115–747, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2018
			Mr. Schweikert (for himself, Mr. Ben Ray Luján of New Mexico, Mr. Johnson of Ohio, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mrs. Walorski, Mr. Marshall, Mr. Rokita, Mr. Young of Iowa, Mr. Blumenauer, Mr. Norcross, Mr. Dunn, Mr. Stivers, Mr. Kelly of Pennsylvania, Mr. Renacci, Mr. Bishop of Michigan, Ms. Matsui, Mr. Jones, Ms. Sinema, Mr. Sessions, Mr. Raskin, Mrs. Blackburn, Mr. Walden, Mr. Bacon, Mr. Webster of Florida, Mr. Cramer, Mr. Schiff, and Mr. Kennedy
			June 12, 2018
			Reported from the Committee on Energy and Commerce with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on January 18, 2018
			
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for electronic prior authorization under
			 Medicare part D for covered part D drugs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Standardizing Electronic Prior Authorization for Safe Prescribing Act of 2018. 2.Electronic prior authorization for covered part D drugs (a)Inclusion in electronic prescription programSection 1860D–4(e)(2) of the Social Security Act (42 U.S.C. 1395w–104(e)(2)) is amended by adding at the end the following new subparagraph:
				
					(E)Electronic prior authorization
 (i)In generalNot later than January 1, 2021, the program shall provide for the secure electronic transmittal of— (I)a prior authorization request from the prescribing health care professional for coverage of a covered part D drug for a part D eligible individual enrolled in a part D plan (as defined in section 1860D–23(a)(5)) to the PDP sponsor or Medicare Advantage organization offering such plan; and
 (II)a response, in accordance with this subparagraph, from such PDP sponsor or Medicare Advantage organization, respectively, to such professional.
							(ii)Electronic transmission
 (I)ExclusionsFor purposes of this subparagraph, a facsimile, proprietary payer portal that meets such standards as specified by the Secretary, or electronic form shall not be treated as an electronic transmission described in clause (i).
 (II)StandardsIn order to be treated, for purposes of this subparagraph, as an electronic transmission described in clause (i), such transmission shall comply with technical standards adopted by the Secretary in consultation with the National Council for Prescription Drug Programs, other standard setting organizations determined appropriate by the Secretary, and stakeholders including PDP sponsors, Medicare Advantage organizations, health care professionals, and health information technology software vendors..
 (b)Sense of Congress regarding electronic prior authorizationIt is the sense of the Congress that— (1)there should be increased use of electronic prior authorizations for coverage of covered part D drugs for part D eligible individuals enrolled in prescription drug plans under part D of title XVIII of the Social Security Act and MA–PD plans under part C of such title to reduce access delays by resolving coverage issues before prescriptions for such drugs are transmitted; and
 (2)greater priority should be placed on increasing the adoption of use of such electronic prior authorizations among prescribers of such drugs, pharmacies, PDP sponsors, and Medicare Advantage organizations.
				
	
		June 12, 2018
		Reported from the Committee on Energy and Commerce with an amendmentJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
